Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Texas Rejuvenation Medical Supply
(Supplier Number 6206250001),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-977
Decision No. CR2340

Date: March 12, 2011

DECISION

I reverse the determination of the Centers for Medicare and Medicaid Services (CMS) to
revoke the Medicare supplier number of Petitioner, Texas Rejuvenation Medical Supply.
I find Petitioner was in compliance with the supplier standards because it has successfully
overcome CMS’s showing that Petitioner did not report its change of address within 30
days.

I. Background

Petitioner participated in the Medicare program as a supplier of durable medical
equipment, prosthetics, orthotics, and supplies (DMEPOS) in Houston, Texas. See 42
C.F.R. § 424.57. Ina letter dated May 6, 2010, the Medicare contractor, Palmetto GBA
National Supplier Clearinghouse (NSC), notified Petitioner that its supplier number
would be revoked pursuant to 42 C.F.R. §§ 405.874, 424.57(e), 424.535(a),
424.535(a)(5)(ii), and 424.535(g). The letter noted that a NSC inspector had attempted to
conduct a site inspection of Petitioner’s facility on April 22, 2010, but he was unable to
because Petitioner’s business was no longer located at the address on file with the NSC.
Therefore, NSC could not verify Petitioner’s compliance with the supplier standards and
found that Petitioner was not operational to furnish Medicare covered items and services
in violation of 42 C.F.R. § 424.535(a)(5)(ii).

Petitioner sought reconsideration on May 18, 2010. In its letter requesting
reconsideration, Petitioner noted that it had “submitted the required 855S form with
address change/update . . . to Medicare” and had “confirmed that this was received on
May 04, 2010 and is currently in process.” CMS Ex. 3.

In a reconsideration decision dated July 19, 2010, the Medicare Hearing Officer found
that Petitioner was out of compliance with Supplier Standard 8, dealing with on-site
inspections, and affirmed the revocation of Petitioner’s supplier number.' CMS Ex. 1, at
7. The Hearing Officer stated the following facts: (1) on April 22, 2010, an NSC
inspector attempted to conduct an inspection of Petitioner’s facility; (2) on May 4, 2010,
NSC received Petitioner’s change of address; (3) on May 6, 2010, NSC mailed Petitioner
a certified letter advising that its billing privileges would be revoked effective April 22,
2010; and (4) on June 1, 2010, NSC received Petitioner’s request for reconsideration.
The Hearing Officer explained that Supplier Standard 8 requires a supplier to “permit
CMS or its agents to conduct on-site inspections to ascertain the supplier’s compliance
with these standards” and requires the supplier location to “be accessible to beneficiaries
during reasonable business hours, and [have] a visible sign and posted hours of
operation.” CMS Ex. 1.

In explaining her decision, the Hearing Officer stated, “in the site investigation reports
and accompanying photographs taken by the inspector on April 22, 2010, [Petitioner] was
non-operational.” CMS Ex. 1, at 3. The Hearing Officer points to the inspector’s
statement in the investigation report that “this facility is no longer in business. There is
brown paper over all the windows and door. I called the leasing company and spoke with
George Adams who stated a Stephen Padgett returned the key to Mr. Adams on March
31, 2010.” CMS Ex. 1, at 7. The Hearing Officer stated also that NSC had received
notification of a change of address from Petitioner on the CMS-855S change of
information form on May 4, 2010. She noted that the document stated that the date of the
change was effective as of April 1, 2010, but that NSC had not received this information
until May 4, 2010, “which was after the 30 day time frame required in which to notify the
NSC of any changes.” CMS Ex. 1, at 7. The Hearing Officer concluded, “[t]he fact
remains that [Petitioner] did not provide complete information in the time-frame allotted
for the change of location.” CMS Ex. 1, at 7.

' The Hearing Officer also acknowledged having received documentation from
Petitioner showing that its surety bond had been reinstated with no lapse in coverage
(Petitioner’s surety bond had been revoked at some point in May or June 2010). The
Hearing Officer thus found that Petitioner was in compliance with the corresponding
Supplier Standard 26. CMS Ex. 1, at 7-8.
By letter dated September 14, 2010, Petitioner requested a hearing, asserting, among
other things, that it was in operation and in full compliance with Supplier Standard 8 on
April 22, 2010 and had timely filed a CMS-855S form within the 30-day time frame
notifying NSC of its change of address.

This appeal was initially assigned to Board Member Leslie A. Sussan pursuant to 42
C.F.R. § 498.44, which permits a Member of the Departmental Appeals Board (Board) to
hear appeals under Part 498. This case was subsequently transferred to me on October
25,2010. The parties were instructed to comply with the instructions and pre-hearing
exchange deadlines contained in Board Member Sussan’s Acknowledgment and Pre-
Hearing Order (Pre-Hearing Order) dated September 20, 2010. The Board Member
instructed the parties to submit sworn affidavits or written declarations, which would be
used as direct testimony, and no hearing would be convened if neither party requested to
cross-examine any of the witnesses for which direct testimony was submitted.

On October 21, 2010, CMS submitted a motion for summary judgment and supporting
brief (CMS Br.) and CMS Exhibits (CMS Exs.) 1-11. On November 20, 2010, Petitioner
submitted a response brief and eight witness affidavits of direct testimony marked as
Petitioner’s Exhibits (P. Exs.) 12-19. In the absence of any objections, I admit CMS Exs.
1-11 and P. Exs. 12-19.

II. Issue
The issues in this case are whether CMS:

1. Is entitled to summary disposition; and, if not,

2. Had a basis to revoke Petitioner’s Medicare supplier number.
III. Relevant Legal Authority

Pursuant to section 1834(j)(1)(A) of the Social Security Act (Act), a supplier of medical
equipment and supplies may not be paid for items provided to an eligible beneficiary
unless the supplier has a supplier number issued by the Secretary. To participate in
Medicare as a DMEPOS supplier and obtain a supplier number, an entity must meet the
26 supplier standards specified at 42 C.F.R. § 424.57(c)(1) through (26). Among these,
the regulation provides that a supplier —

(c)(2) ... provide complete and accurate information in response to
questions on its application for billing privileges. The supplier must
report to CMS any changes in information supplied on the
application within 30 days of the change.);
kA

(c)(7) Maintains a physical facility on an appropriate site. The
physical facility must contain space for storing business records
including the supplier’s delivery, maintenance, and beneficiary
communication records. For purposes of this standard, a post office
box or commercial mailbox is not considered a physical facility. In
the case of a multi-site supplier, records may be maintained at a
centralized location; [and]

(c)(8) Permits CMS, or its agents to conduct on-site inspections to
ascertain supplier compliance with the requirements of this section.
The supplier location must be accessible during reasonable business
hours to beneficiaries and to CMS, and must maintain a visible sign
and posted hours of operation[.]

42 CFR. § 424.57(c)(2), (c)(7), and (c)(8).

Ifa supplier is found not to meet the standards for suppliers in 42 C.F.R. § 424.57(b) and
(c), CMS, or its contractor NSC, will revoke the supplier’s billing privileges (i.e. supplier
number), effective 30 days after CMS or NSC mails the notice of revocation. See 42
C.F.R. § 424.57(d); see also 42 C.F.R. § 405.874(b)(2).

The revocation of a supplier number is governed by 42 C.F.R. § 424.535. CMS may use
an on-site review to determine whether a “supplier is no longer operational to furnish
Medicare covered items or services, or is not meeting Medicare enrollment
requirements ....” 42 C.F.R. § 424.535(a)(5). A supplier is operational when it “has a
qualified physical practice location, is open to the public for the purpose of providing
health care related services, is prepared to submit valid Medicare claims, and is properly
staffed, equipped, and stocked . . . to furnish these items or services.” 42 C.F.R. §
424.502.

If a physician, non-physician practitioner, or other provider or supplier is determined not
to be operational, the Medicare contractor shall revoke the Medicare billing privileges of
the provider or supplier, unless the provider or supplier has submitted a change
which notified the Medicare contractor of a change in practice location. Medicare
Program Integrity Manual (MPIM), ch. 15, § 22.1 (emphasis added).

42 C.F.R. Part 498 sets forth the procedures for hearings and appeals. Section 1866(j)(2)
of the Act allows providers and suppliers equal appeal rights as section 1866(h)(1)(A) of
the Act describes. In cases subject to Part 498, the Board has found that CMS must
establish a prima facie showing of a regulatory violation and the regulated entity then
bears the burden of showing by a preponderance of the evidence that it was compliant
with the Act or regulations, or that it had a defense. Evergreene Nursing Care Ctr., DAB
No. 2069, at 7-8 (2007); Batavia Nursing and Convalescent Inn, DAB No. 1911 (2004);
Batavia Nursing and Convalescent Ctr., DAB No. 1904 (2004); Emerald Oaks, DAB No.
1800 (2001); Cross Creek Health Care Ctr., DAB No. 1665 (1998). The Board has
found this allocation of the burden of going forward with the evidence and the burden of
persuasion properly applied in the DMEPOS supplier cases. MediSource Corp., DAB
No. 2011, at 2-3 (2006).

IV. Findings of Fact, Conclusions of Law, and Analysis

I set out my findings of fact and conclusions of law in the headings below, followed by
my supporting analysis.

A. CMS is not entitled to summary disposition.

CMS filed a motion for summary judgment. The Board has stated the standard for
summary judgment as follows:

Summary judgment is appropriate when the record shows that there
is no genuine issue as to any material fact, and the moving party is
entitled to judgment as a matter of law. .. . The party moving for
summary judgment bears the initial burden of showing that there are
no genuine issues of material fact for trial and that it is entitled to
judgment as a matter of law... . To defeat an adequately supported
summary judgment motion, the non-moving party may not rely on
the denials in its pleadings or briefs, but must furnish evidence of a
dispute concerning a material fact - - a fact that, if proven, would
affect the outcome of the case under governing law. In determining
whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the
non-moving party, drawing all reasonable inferences in that party’s
favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an ALJ in deciding a summary judgment motion differs from the ALJ’s role
in resolving a case after a hearing. The ALJ should not assess credibility or evaluate the
weight of conflicting evidence when resolving a summary judgment motion. Holy Cross
Vill. at Notre Dame, Inc., DAB No. 2291, at 4-5 (2009).

I deny CMS’s motion for summary judgment on the grounds that there exists a disputed
issue of material fact as to the date when Petitioner effectively moved from its old
address to its new address. CMS asserts that the effective date of Petitioner’s change of
address was April 1, 2010. Petitioner contends, however, that it moved its practice
location from its old address after closing on Friday April 2, 2010, and opened at the new
address on its next regularly scheduled operating day, Monday April 5, 2010. Petitioner
contends it submitted a CMS-855S form to NSC to update its address, and NSC received
the CMS-855S form on May 4, 2010, exactly 30 days after Petitioner claims its move
became effective. Based on the testimonial evidence from Petitioner, I find that a dispute
of material fact exists as to the effective date of Petitioner’s move. For this reason, I
conclude that CMS is not entitled to summary judgment.

I note that, in accordance with Board Member Sussan’s Pre-Hearing Order, CMS was
required to submit, 30 days after receipt of the Order, any written direct testimony as part
of its exchange of evidence and argument. With its motion for summary judgment, CMS
submitted 11 exhibits but chose not to submit a witness list or any written direct
testimony. Petitioner submitted eight witness affidavits of direct testimony with its
ordered evidentiary exchange and its response to CMS’s motion for summary judgment.
By electronic mail dated February 28, 2011, CMS advised me that it declined to cross-
examine any of Petitioner’s witnesses. Therefore, now that I deny CMS’s motion, I find
no need to hold an in-person hearing, and I decide this case on the full merits of the
written record in accordance with the Board Member’s Pre-Hearing Order.

B. Petitioner has rebutted CMS’s prima facie case and demonstrated
compliance with 42 C.F.R. § 424.57(c)(2), (c)(7), and (c)(8).

CMS contends that Petitioner violated three supplier standards, namely 42 C.F.R. §
424.57(c)(2), (c)(7), and (c)(8). In the reconsideration decision, the Medicare Hearing
Officer found that Petitioner was only out of compliance with Supplier Standard 8. CMS
Ex. 1, at 3, 7. However, in the decision, the Medicare Hearing Officer noted that NSC
had received Petitioner’s CMS-855S form on May 4, 2010, advising of a change of
address, and that the CMS-855S form stated that the effective date of the change was
April 1, 2010. The Medicare Hearing Officer found that Petitioner had submitted the
form “after the 30 day time frame required in which to notify the NSC of any changes.”
CMS Ex. 1, at 3, 7. Based on this finding by the Medicare Hearing Officer, it appears
that she also concluded that Petitioner was out of compliance with 42 C.F.R. §
424.57(c)(2) (Supplier Standard 2). Further, because the Medicare Hearing Officer notes
that the inspector found that Petitioner was no longer in business at its enrolled address
on April 22, 2010, I find that, while not expressly stated, her language is suggestive of a
finding that Petitioner was also out of compliance with 42 C.F.R. § 424.57(c)(7)
(Supplier Standard 7). CMS is now proceeding on arguments that Petitioner was out of
compliance with 42 C.F.R. § 424.57(c)(2), (c)(7), and (c)(8).

CMS contends that an NSC inspector visited Petitioner’s facility on Thursday, April 22,
2010, at its enrolled address at 13655 Bissonnet St., Ste. 106, Houston TX 77083 at 9:15
a.m. CMS alleges that the inspector was unable to conduct an inspection because
Petitioner’s office was vacant and closed for business, with no business hours posted.”
CMS Br. at 7. CMS asserts further that, on May 4, 2010, NSC received a CMS-855S
form from Petitioner that indicated a change of address. CMS argues that Petitioner
reported the effective date of its move as April 1, 2010, which essentially means 34 days
had passed from the move date versus the 30 day notice the regulations require. See
CMS Br. at 3-4.

In support of its position, CMS submits as evidence a note handwritten by the NSC
inspector that was attached to his report. The note states the following:

This facility is no longer in business. There is brown paper over all
the windows & door. I called the leasing company and spoke with
George Adams who stated a Stephen Padgett with PLEPHORE
[phone number omitted] returned the key to Mr. Adams on March
31, 2010. This # should be revoked immediately.

CMS Ex. 7, at 9.°

With its response brief, Petitioner submitted the witness affidavits of direct testimony for
eight individuals. These affidavits consist of the sworn statements of: Yvonne Lee (P.
Ex. 12); Stephen Padgett (P. Ex. 13); Larry Enzler (P. Ex. 14); Ryan Gober (P. Ex. 15);
Marcos Olmeda, III (P. Ex. 16); Carl Cole (P. Ex 17); Darlene Warren (P. Ex.18); and
Scheron Washington (P. Ex. 19).

The affidavit of Yvonne Lee, a partner with Plethore Management, Inc. (Plethore), which
contracts with Petitioner to manage its business, asserts that she prepared and submitted a
CMS-855S change of information application form notifying NSC that Petitioner had
moved its business to a new location. Ms. Lee’s direct testimony asserts:

Unbeknownst to me, I mistakenly indicated in Section 4.A of
[Petitioner’s] CMS-855s that the move was effective April 1, 2010.
In fact, [Petitioner] moved to the New Location and opened for
business effective April 5, 2010. My mistake was that I put the
effective date of the property lease for the New Location on the
CMS Form-855S, which was April 1, 2010, rather than the actual

> However, the inspector’s photo shows Petitioner’s business hours posted as Monday to
Friday, from 9 a.m. to 5 p.m. CMS Ex. 7, at 11.

> There is another handwritten note by the NSC inspector found at CMS Ex. 7, at 3. The
main difference between the notes is that the note found at CMS Ex. 7, at 9 contains
complete sentences, while the note at CMS Ex. 7, at 3 contains phrases. In both notes,
the inspector has written essentially the same information.
date [Petitioner] opened for business at the New Location, which
was April 5, 2010. I was not aware of this mistake until the
Medicare Hearing Officer issued her decision in July 2010.

P. Ex. 12, at 2.

Petitioner acknowledges therefore that it reported April 1, 2010 as the effective date of its
move, but it contends that this was an innocent mistake by Ms. Lee, who completed the
CMS-855S form. P. Br. at 5-6, 15, 19. Petitioner explains that Ms. Lee mistakenly
entered the effective date of Petitioner’s property lease for its new address, which was
April 1, 2010, rather than the actual date Petitioner opened for business at its new
address, which was April 5, 2010. P. Br. at 6; P. Ex. 12, at 2. Petitioner claims that there
was no intention on its part or on the part of its contracted management company to
deceive the Medicare program by making a false statement or misrepresentation on the
form. P. Br. at 19. Considering that this explanation went unchallenged by CMS and
that it is consistent with the other testimonial evidence discussed below, I will accept Ms.
Lee’s explanation as plausible with regard to the date error she reported on Petitioner’s
CMS-855S change of information form.

Petitioner’s testimonial evidence also supports that it operated at its original location up
until it opened for business at its new location on April 5, 2010.

In an affidavit, Stephen Padgett, Plethore’s CEO, asserts that he met with George Adams,
the property manager for Petitioner’s original location on or about March 25, 2010, at
which time they agreed that Petitioner would leave the keys to the “Old Location” on a
ledge outside its front door after it vacated the space over the weekend of April 3-4, 2010.
Mr. Padgett asserts further that he was traveling March 30, 2010 through April 2, 2010,
and he never met with or returned a key to the “Old Location” to Mr. Adams, on March
31, 2010, as the NCS inspector note suggests, or at any other time. Mr. Padgett states
that he visited the “New Location” on Saturday, April 3, 2010, to check on the status of
Petitioner’s move and that Petitioner moved to the “New Location” during the weekend
of April 3-4, 2010. Mr. Padgett states further that he observed that Petitioner was open
for business at the “New Location” on April 5, 2010. P. Ex. 13, at 2. According to Mr.
Padgett’s affidavit, “[a]ll phone service including [Petitioner’s] regular, business voice
and facsimile telephone lines were transferred from the Old Location to the Current
Location effective April 5, 2010,” and “[a]ll electric and water service was discontinued
at the Old Location as of April 5, 2010.” P. Ex. 13, at 2-3. Mr. Padgett also asserts that
he applied for, and was issued, a new sales tax permit for Petitioner to reflect the new
address with an effective date of April 5, 2010. P. Ex. 13, at 3.

The direct testimony of Larry Enzler, one of Petitioner’s managers, asserts that after
Petitioner closed for business at its original location on Friday, April 2, 2010, at its
regular closing time of 5 p.m., he assisted in moving Petitioner’s business to its new
address. Mr. Enzler states that he was assisted in the move the weekend of April 3-4,
2010, by Ryan Gober. Mr. Enzler claims that he “left the key on the doorsill on April 4,
2010.” P. Ex. 14, at 2.

The direct testimony of Ryan Gober states that Larry Enzler asked him for assistance
with Petitioner’s move, and he met Mr. Enzler at Petitioner’s former location on April 3,
2010, to assist with the move. Mr. Gober states that they completed the move on April 4,
2010. P. Ex. 15, at 2.

In an affidavit, Marcos Olmeda, III, a part owner of Plethore, asserts that he was present
on April 5, 2010, and observed that Petitioner was open for business at its new location.

Mr. Olmeda states that he was present when the telephone lines were set up and tested at
the new location on April 5, 2010. P. Ex. 16, at 2.

The direct testimony of Carl Cole, a delivery driver for Plethore, asserts that he was
present on April 5, 2010, and he observed that Petitioner was open for business at its new
location. P. Ex. 17, at 2.

In the direct testimony of Darlene Warren, Plethore’s intake coordinator, she states that
she was present on April 5, 2010, and observed that Petitioner was open for business at
its new location. P. Ex. 18, at 2.

In the direct testimony of Scheron Washington, the billing manager with Familia Care,
Inc., a company that contracts with Plethore, Mr. Washington asserts that he met with
Mr. Padgett on March 31, 2010 in Familia Care’s offices in Irving, Texas, as well as
periodically throughout the day on April 1 and 2, 2010. P. Ex. 19, at 2. This provides
further support to Mr. Padgett’s testimony that Mr. Padgett was out of town and did not
return a key to the property manager of the original location on March 31, 2010 in
Houston.

Petitioner’s affidavits contain support that Petitioner moved to a new address the
weekend of April 3-4, 2010, was operational at its original address on Friday April 2,
2010, and opened for business at its new address on April 5, 2010. These statements are
in direct conflict with CMS’s arguments that Mr. Padgett returned the key to the landlord
at the old address on March 31, 2010.

As stated above, CMS did not submit the direct testimony of any witness including its
inspector or the landlord who allegedly collected a key from Mr. Padgett on March 31,
2010. CMS also declined to cross-examine any of Petitioner’s affiants. Therefore, as
support for its contention that Petitioner moved on or around March 31, 2010, CMS relies
on the inspector’s note, which is hearsay evidence that I admitted. Because CMS did not
offer any witness testimony in support of the inspector’s note, I am unable to fully
ascertain the context of the statements that appear in the inspector’s note in contradiction

10

of Petitioner’s conflicting evidence. A written note by itself is not subject to cross-
examination as to its reliability.

Given that Petitioner was limited in exploring the inspector’s statements, I am compelled
to provide them less weight in the face of Mr. Padgett’s direct testimony that contradicts
them, especially considering several other witnesses’ affidavits corroborate Mr. Padgett’s
direct testimony.

Although I realize a potential for bias with Petitioner’s witnesses in that they all seem to
be affected by the financial livelihood of Petitioner, this was not something factually
explored because CMS declined to cross-examine the witnesses. Considering the number
of witnesses Petitioner produced, representing a diversity of business relationships to
Petitioner, and considering the consistency of their testimony, I am inclined to give
greater weight to Petitioner’s unchallenged testimonial evidence. I conclude that
Petitioner’s testimonial evidence has overcome CMS’s prima facie case showing of a
violation of the supplier standards and establishes that Petitioner moved to a new
location, without a break in its operations, effective April 5, 2010, and Petitioner properly
notified CMS within the required 30 days of its move.

V. Conclusion

For the reasons explained above, I reverse CMS’s determination to revoke Petitioner’s

Medicare billing privileges pursuant to 42 C.F.R. § 424.57(c)(2), (7), and (8) because I
find that Petitioner moved without a break in its operations and timely notified CMS of
its change of address within the required 30 days.

/s/
Joseph Grow
Administrative Law Judge
